





SEVERANCE AND CHANGE IN CONTROL AGREEMENT


This SEVERANCE AND CHANGE IN CONTROL AGREEMENT (“Agreement”) is made as of the
____ day of ______, 201_ (the “Effective Date”) between Univar Inc., a Delaware
corporation (“Univar”), and M_. _________ __________ (“Executive”).


Background


Univar desires to align the interests of Executive with those of its
shareholders by defining the terms that will govern Executive’s separation and
removing the distraction from uncertainties faced by Executive before, during
and after a change of control event. Executive benefits from this clarity and
desires to be employed by Univar in accordance with this Agreement.


Terms and Conditions


Executive and Univar agree as follows:


1.    Duties and Reporting Relationship. Executive will serve as Univar’s
[Executive/Senior] Vice President [functional description]. Executive will
report directly to Univar’s Chief Executive Officer or such other executive as
Univar’s Chief Executive Officer may designate (the “CEO”). Executive’s
responsibilities will include all matters customarily assigned to Executive’s
position and others that the CEO reasonably assigns. Executive shall follow the
reasonable instructions of the CEO and comply with the rules, policies and
procedures of Univar then in effect. Executive will perform all of Executive’s
responsibilities in good faith, to the best of Executive’s abilities and in
compliance with all applicable laws. Executive is a fiduciary to Univar and its
Affiliates (as defined below) and is subject to any fiduciary obligation imposed
by applicable laws in addition to the obligations defined under this Agreement.
During Executive’s employment, Executive will not engage in any other
professional or commercial activity that prevents Executive from carrying out
Executive’s obligations under this Agreement.


2.    Termination of Employment. Either Executive or Univar may terminate
Executive’s employment at any time, with or without Cause or Good Reason (each
as defined below) and without advance notice subject to Section 3. The party
terminating Executive’s employment must communicate the termination in writing.


3. Termination Entitlements. This Section sets forth scenarios under which
Executive’s employment may terminate along with the payments and benefits due
Executive under each scenario. Unless explicitly set forth in this Section 3 and
subject to Section 19, Executive has no rights to receive payments or benefits
due to the termination of Executive’s employment. If Executive is employed in
Canada, severance payment payable to Executive hereunder is intended to be
payment of a retiring allowance under the Income Tax Act (Canada).


3.1 By Univar with Cause or by Executive without Good Reason. If Univar
terminates Executive’s employment for Cause (as defined below) or if Executive
terminates Executive’s employment without Good Reason (as defined below), Univar
shall pay Executive any unpaid wages and unused accrued vacation earned through
the termination date.


3.1.1.    “Cause,” shall mean Executive’s:
(i) willful failure to perform material duties with respect to Univar (except
where due to a physical or mental incapacity) which continues beyond fifteen
(15) days after a written demand for performance of those duties is delivered to
Executive by Univar;
(ii) conviction of, plea of nolo contendere or any similar plea to
(A) the commission of a felony or any criminal offence that carries a maximum
sentence of six (6) months or more;
(B) any misdemeanor that is a crime of moral turpitude;





--------------------------------------------------------------------------------





(iii) gross negligence or willful or gross misconduct in connection with
Executive’s employment;
(iv) engaging in outrageous activity or in any activity or behavior that is in
violation of Univar’s code of conduct, as that may be in effect from time to
time, where such activity or behavior is reasonably likely to cause material
harm to Univar;
(v) breach of the non-competition, non-solicitation or confidentiality covenants
to which Executive is subject; or
(vi) breach of any fiduciary duty.


In order to be “willful,” Executive’s action or inaction must be in bad faith or
without reasonable belief that such action was in the best interests of Univar.
For purposes of this Agreement, Univar shall not treat the failure of Executive
or Univar to achieve performance goals alone as creating Cause for termination
of Executive’s employment.


3.1.2.    “Good Reason,” shall mean:


(i) Subject to the requirements of Section 3.1.2(i), the occurrence of one or
more of the following:


(A) a material reduction in Executive’s Base Salary (as defined below) or a
material reduction in target annual incentive compensation opportunity, in each
case other than a reduction which is applicable to all employees in the same
salary grade as Executive;
(B)  a material diminution in Executive’s title, duties or responsibilities; or
(C) a transfer of Executive’s primary workplace by more than 100 miles from
Executive’s current workplace.


(ii) None of the conditions described in Section 3.1.2(i) shall constitute Good
Reason unless:
(A) Executive provides notice to Univar of the condition claimed to constitute
Good Reason within sixty (60) days of its existence;
(B) Univar shall fail to have remedied the condition within thirty (30) days of
Univar’s receipt of the notice described in Section 3.1.2(ii)(A); and
(C) Executive shall resign (giving appropriate written notice of termination)
and terminate employment with Univar within thirty (30) days following the end
of the thirty (30) day period described in Section 3.1.2(ii)(B).


For purposes of this Agreement, “Base Salary” shall mean the regular, periodic
compensation paid to Executive, and shall not include variable compensation,
such as bonuses or equity-based compensation.


3.2 By Univar other than for Cause or by Executive for Good Reason. If Univar
terminates Executive’s employment other than for Cause or if Executive
terminates Executive’s employment for Good Reason in the absence of Cause,
Univar shall pay to Executive:
    
3.2.1    Unpaid wages and unused accrued vacation earned through the termination
date; plus


3.2.2    A severance payment, payable in a lump sum payment not later than sixty
(60) days following Executive’s termination date, in an amount equal to the sum
of
(i) [twelve / eighteen] months of Executive’s Annual Base Salary plus
(ii) 100% of the Target Bonus for the year in which Executive’s employment
terminates;
provided that Executive signs and delivers to Univar (and does not revoke) a
release substantially in the form attached as Exhibit A (Illinois) (the
“Release”) within the time period specified in the Release (the


-2-



--------------------------------------------------------------------------------





“Applicable Release Period”). This limitation on Univar’s obligation to pay
Executive is not applicable to any payments required to be made by an applicable
statute without a release.


The termination of Executive’s employment as a result of Executive’s Total
Disability (as defined below) shall not be treated as a termination without
Cause for purposes of this Section 3.2, and, if Executive is employed in Canada,
shall constitute a termination because of frustration of this Agreement.


“Total Disability” shall have the same meaning as the term “Total Disability” as
used in Univar’s long-term disability policy, if any, in effect on the date of
termination. If Univar does not have a long-term disability policy in effect on
that date, “Total Disability” shall mean Executive’s inability (with or without
such accommodation as may be required by law protecting persons with
disabilities) to perform the essential functions of Executive’s duties for an
aggregate of 90 days in any twelve (12) month period (or such greater number of
business days as of Univar’s Chief Executive Officer may specify in her/his
discretion).


3.3 Due to Executive’s Death or Total Disability. If Executive’s employment
terminates by reason of Executive’s death or Total Disability, Univar shall pay
to Executive:


3.3.1    Unpaid wages and unused accrued vacation earned through the termination
date; plus


3.3.2    A lump sum payment not later than 15 days following Executive’s
termination date, in an amount equal to 100% of the Target Bonus for the year in
which Executive’s employment terminates.


3.4 By Univar without Cause or by Executive with Good Reason in connection with
a Change in Control. If, during a Protection Window (as defined below) Univar
terminates Executive’s employment without Cause or if Executive terminates
Executive’s employment for Good Reason in the absence of Cause, Univar shall pay
to Executive:


3.4.1    Unpaid wages and unused accrued vacation earned through the termination
date; plus


3.4.2    A severance payment, payable in a lump sum payment not later than sixty
(60) days following Executive’s termination date, in an amount equal to the sum
of
(i) [24 / 30] months of Executive’s Annual Base Salary plus
(ii) [200 / 250] percent of the Target Bonus for the year in which Executive’s
employment terminates.


3.4.3 If Executive’s termination occurs during the Protection Window, but prior
to the Change in Control, for purposes of this Agreement the termination will be
deemed to have taken place immediately after the Change in Control and Executive
shall be entitled to payment of Executive’s Base Salary for the period between
the actual termination date and the Change in Control;


Univar shall have no obligation to make any payment under this Section 3.4,
however, unless Executive signs and delivers to Univar (and does not revoke) the
Release within the Applicable Release Period as well as the Exhibit A (Canada)
Release. This limitation on Univar’s obligation to pay Executive is not
applicable to any payments required to be made by an applicable statue without a
release.


Termination of Executive’s employment as a result of Executive’s Total
Disability shall not be treated as a termination without Cause for purposes of
this Section 3.4, and, if Executive is employed in Canada, shall constitute a
termination because of frustration of this Agreement.


“Protection Window” shall mean the period beginning three months prior to the
occurrence of a Change in Control (as defined below) and ending 18 months
following a Change in Control. If Executive’s termination


-3-



--------------------------------------------------------------------------------





occurs during the Protection Window, but prior to the Change in Control, for
purposes of this Agreement the termination will be deemed to have taken place
immediately after the Change in Control. If the Company has already paid
severance to Executive by reason of a termination of employment that is later
determined to have occurred during the Protection Window, any additional
severance amounts due under this Section 3.4 shall be paid to Executive as soon
as practicable following the Change in Control.


“Change in Control” shall mean the first to occur of any of the following
events:
(i) any transaction, whether by way of sales of capital stock, merger,
consolidation or otherwise, that would result in the direct or indirect
beneficial ownership by any person, entity or “group” (as defined in Section
13(d) of the Exchange Act), excluding Univar, any of its Affiliates, any
employee benefit plan of Univar or any of its Affiliates, and those persons
holding equity interests in Univar as the date hereof (the “Investors”) (and any
“group” that includes any of the Investors and any member of such group, if the
non-Investor members of such group do not by themselves, directly or indirectly,
own more than 50% of Univar’s then outstanding voting securities), or any
Affiliates (as defined in Section 4.7) of any of the foregoing, of more than 50%
of the combined voting power of Univar’s (or, if applicable, the surviving
company after such a merger) then outstanding voting securities;
(ii) within any 12-month period, the persons who were members of the Univar
board of directors (the “Board”) at the beginning of such period (the “Incumbent
Directors”) shall cease to constitute at least a majority of the Board, provided
that any director elected or nominated for election to the Board by a majority
of the Incumbent Directors then still in office shall be deemed to be an
Incumbent Director for purposes of this clause (ii); or
(iii) the sale, transfer or other disposition of all or substantially all of the
assets of Univar to one or more persons or entities that are not, immediately
prior to such sale, transfer or other disposition, Affiliates of Univar;


in each case, provided that such event also constitutes a “change in control”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). In addition, notwithstanding the foregoing, a “Change in
Control” shall not be deemed to occur if the Company files for bankruptcy,
liquidation or reorganization under the United States Bankruptcy Code or because
of any restructuring that occurs because of any such proceeding.


3.5    To the extent applicable, the parties intend to comply in all respects
with any statutory provision applicable to the Executive under the statutes of
any province in Canada and the statues of Canada applicable in that province
(collectively, “Canadian Statutes”). The parties intend that the Executive’s
entitlements under Section 3.2, 3.3, or 3.4 (the “Entitlements”) will provide
the Executive with more than the minimum or a greater right or benefit than what
is required under Canadian Statues. If the Entitlements fail to do so, then
Univar will ensure compliance with all obligations under the Canadian Statues in
excess of the Entitlements, including obligations with respect to minimum notice
or pay in lieu of notice, minimum severance pay, if any, and continuation of
benefits under a benefit plan or other terms and conditions if required for the
minimum statutory notice period.     


4.    Confidential Information and Trade Secrets


4.1 Executive recognizes that the success of Univar and its Affiliates depends
upon the protection of information or materials that are confidential,
proprietary or both (“Confidential Information”). Confidential Information
includes information that is designated as Confidential Information and
information that, based on its nature or the circumstances surrounding its
access or disclosure, should reasonably be deemed confidential. Confidential
Information includes (regardless of medium or method of disclosure or access):
•
all business plans and marketing strategies;

•
information concerning existing and prospective markets, suppliers, and
customers;

•
financial information;

•
information concerning the development of new products and services;

•
technical and non-technical data related to software programs, designs,
specifications, compilations, inventions (as defined in Section 6.1),
improvements, patent applications, studies, research, methods, devices,
prototypes, processes, procedures and techniques; and,



-4-



--------------------------------------------------------------------------------





•
information provided by third parties under circumstances that require them to
maintain the confidentiality of such information.

Executive shall have no confidentiality obligation with respect to disclosure of
information that:
•
was, or at any time becomes, available in the public domain other than through
Executive’s action or inaction; or

•
Executive can demonstrate by written evidence was furnished to Executive by a
third party in lawful possession thereof and who was not under an obligation of
confidentiality to Univar or any of its Affiliates.



4.2 Executive further recognizes that some of Univar’s and its Affiliates’
Confidential Information constitute “Trade Secrets” as that term is defined
under the Illinois Uniform Trade Secrets Act.


4.3 During and after termination of employment with Univar, regardless of the
reason for termination, Executive shall not use or disclose Univar’s or its
Affiliates’ Trade Secrets so long as they remain Trade Secrets, and nothing in
this Agreement shall limit Executive’s duties not to disclose or use Univar’s or
its Affiliates’ Trade Secrets, or the Company’s remedies in the event Executive
engages in such disclosure or use.


4.4 Executive agrees that while Executive is employed by Univar and during the
two (2) year period commencing on the date Executive’s employment with Univar
ends, for whatever reason, Executive will use Confidential Information only for
the benefit of Univar and its Affiliates and will not directly or indirectly use
or divulge, or permit others to use or divulge, any Confidential Information for
any reason unless such acts by Executive are permitted under this Agreement or
have been expressly authorized in writing on behalf of Univar. Following the end
of Executive’s employment with Univar, Executive must never use or disclose any
Confidential Information which constitutes a Trade Secret. Univar permits
Executive to disclose Confidential Information if (a) authorized by applicable
law (including, but not limited to, any disclosure of information that satisfies
the procedures in SEC Regulation Sec. 240.21F-17) or (b) required pursuant to an
order or requirement of a court, administrative agency or other government body.


4.5 This Agreement constitutes notice to Executive that, under the 2016 Defend
Trade Secrets Act (DTSA), the following rules shall be applicable:


(i) No individual will be held criminally or civilly liable under federal or
state trade secret law for the disclosure of a trade secret (as defined under
the DTSA) that:


(A) is made in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and made solely for the
purpose of reporting or investigating a suspected violation of law; or


(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public; and


(ii) an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.


In addition, if Executive’s employment is governed by UK Law, nothing in this
Agreement shall prevent Executive from making a protected disclosure under
section 43A of the UK Employment Rights Act 1996.


4.6 Executive hereby assigns to Univar any rights Executive may have or acquire
in such Confidential Information and acknowledges that all Confidential
Information shall be the sole property of Univar and/or its Affiliates or their
assigns.




-5-



--------------------------------------------------------------------------------





4.7 This Agreement contains all rights, understandings, agreements or
representations between Executive and Univar, whether express or implied,
regarding Confidential Information.


4.8     Executive’s obligations under this Section 4 are in addition to any
obligations that Executive has under state or federal law, or any other
applicable law.


4.9 During Executive’s employment with Univar, Executive will not violate in any
way the rights that any entity, including any former employer, has with regard
to trade secrets or proprietary or confidential information.


4.10 “Affiliate” means any entity currently existing or subsequently organized
or formed that directly or indirectly controls, is controlled by or is under
common control with Univar (or other entity, as applicable), whether through
ownership of voting securities, by contract or otherwise.


4.11 Executive’s obligations under this Section 4 are indefinite in term,
whether or not Executive is employed by Univar, and shall survive the
termination of this Agreement unless otherwise limited by the terms of this
Agreement.


5.    Return of Univar Property. Executive acknowledges that all tangible items
containing any Confidential Information, including without limitation memoranda,
photographs, records, reports, manuals, drawings, blueprints, prototypes, notes,
documents, drawings, specifications, software, media and other materials,
including any copies thereof (including electronically recorded copies), are the
exclusive property of Univar, its applicable Affiliate or both. Executive shall
deliver to Univar all tangible items containing any Confidential Information
that Executive possesses or controls upon the termination of Executive’s
employment with Univar (or upon Univar’s request, if sooner). Executive shall
also return any keys, equipment, identification or credit cards, or other
property belonging to Univar or its Affiliates upon termination or request.




-6-



--------------------------------------------------------------------------------





6. Inventions.


6.1 All Inventions (as defined below) related to Univar’s then existing or
proposed business that Executive develops creates, conceives or reduces to
practice (whether alone or with others) during Executive’s employment with
Univar (whether or not during working hours) or within three months thereafter
are the exclusive property of Univar (the “Univar Inventions”). “Inventions”
shall include without limitation ideas, discoveries, developments, concepts,
inventions, original works of authorship, trademarks, mask works, trade secrets,
ideas, data, information, know-how, documentation, formulae, results,
prototypes, designs, methods, processes, products, formulas and techniques,
improvements to any of the foregoing, and all other matters ordinarily intended
by the words “intellectual property,” whether or not patentable, copyrightable,
or otherwise able to be registered. In recognition of Univar’s ownership of the
Univar Inventions, Executive shall make prompt and full disclosure to Univar of
all Univar Inventions. Executive will hold in trust for the sole benefit of
Univar, and (subject to Section 6.2 below) hereby assigns, and agrees to assign
in the future, exclusively to Univar all of Executive’s right, title, and
interest in and to all Univar Inventions.


6.2 The provisions, above, regarding Inventions, are not applicable to
Inventions for which no equipment, supplies, facilities, or trade secret
information of Univar or its Affiliates was used and which was developed
entirely on Executive’s own time, unless


(a) the Invention relates to the business of Univar or its Affiliates or to
Univar’s or its Affiliates’ actual or demonstrably anticipated research or
development; or


(b) the Invention results from any work performed by the Executive for Univar.


The parties agree that the provisions in this Agreement assigning ownership
rights in any Invention of Executive is intended to comply with the requirements
of the Illinois Employee Patent Act, 765 ILCS 1060/l, et seq., or any similar
statute in any other jurisdiction, and that these provisions are to be
interpreted in a manner consistent therewith.


6.3 To the extent any works of authorship created by Executive made within the
scope of employment may be considered “works made for hire” under United States
copyright laws or works made in the course of employment under Canadian
copyright laws, they are hereby agreed to be works made for hire or works made
in the course of employment under applicable law. To the extent any such works
do not qualify as a “work made for hire” or works made in the course of
employment under applicable law, and to the extent they include material subject
to copyright, Executive hereby irrevocably and exclusively assigns and conveys
all rights, title and interests in such works to Univar subject to no liens,
claims or reserved rights. Executive hereby waives any and all “moral rights”
that may be applicable to any of the foregoing, for any and all uses,
alterations, and exploitation thereof by Univar, or its Affiliates, or their
successors, assignees or licensees. To the extent that any such “moral rights”
may not be waived in accordance with law, Executive agrees not to bring any
claims, actions or litigation against Univar or its Affiliates, or their
successors, assignees or licensees, based on or to enforce such rights. Without
limiting the preceding, Executive agrees that Univar may in its discretion edit,
modify, recast, use, and promote any such works of authorship, and derivatives
thereof, with or without the use of Executive’s name or image, without
compensation to Executive.


6.4 Executive hereby waives and quitclaims to Univar any and all claims of any
nature whatsoever that Executive now or hereafter may have for infringement of
any patent or patents from any patent applications for any Univar Inventions.
Executive agrees to cooperate fully with Univar and take all other such acts
requested by Univar (including signing applications for patents, assignments,
and other papers, and such things as Univar may require) to enable Univar to
establish and protect its ownership in any Univar Inventions and to carry out
the intent and purpose of this Agreement, during Executive’s employment or
thereafter. If Executive fails to execute such documents by reason of death,
mental or physical incapacity or any other reason, Executive hereby irrevocably
appoints Univar and its officers and agents as Executive’s agent and
attorney‑in‑fact to execute such documents on Executive’s behalf.




-7-



--------------------------------------------------------------------------------





6.5 Executive agrees that there are no Inventions made by Executive prior to
Executive’s employment with Univar and belonging to Executive that Executive
wishes to have excluded from this Section 6 (the “Excluded Inventions”). If
during Executive’s employment with Univar, Executive uses in the specifications
or development of, or otherwise incorporates into a product, process, service,
technology, or machine of Univar or its Affiliates, or otherwise uses any
invention, proprietary know-how, or other intellectual property in existence
before the Effective Date owned by Executive or in which Executive has any
interest (“Existing Know-How”), Univar or its Affiliates, as the case may be, is
hereby granted and shall have a non-exclusive, royalty-free, fully paid up,
perpetual, irrevocable, worldwide right and license under the Existing Know-How
(including any patent or other intellectual property rights therein) to make,
have made, use, sell, reproduce, distribute, make derivative works from,
publicly perform and display, and import, and to sublicense any and all of the
foregoing rights to that Existing Know-How (including the right to grant further
sublicenses) without restriction as to the extent of Executive’s ownership or
interest, for so long as such Existing Know-How is in existence and is
licensable by Executive.


7.    Nonsolicitation and Noncompetition. Executive agrees to be bound by the
nonsoliciation and noncompetition provisions set forth in Exhibit B hereto.


8. Remedies. Executive’s violation of any of Sections 4, 5, 6 or 7 of this
Agreement would cause Univar or its Affiliates irreparable harm which would not
be adequately compensated by monetary damages. Univar is entitled to an
injunction by any court or courts having jurisdiction, restraining Executive
from violation of the terms of this Agreement, upon any breach or threatened
breach by Executive of the obligations set forth in any of Sections 4, 5, 6 or
7. This Section 8 does not limit Univar or its Affiliates from seeking any other
relief or damages to which they may be entitled as a result of Executive’s
breach of any provision of this Agreement, including Sections 4, 5, 6 or 7. The
parties agree and acknowledge that Univar’s Affiliates are intended
beneficiaries of this Agreement and may seek to enforce the provisions of this
Agreement should Executive breach those provisions.


9. Venue. Except for proceedings for injunctive relief, the venue of any
litigation arising out of Executive’s employment with Univar or interpreting or
enforcing this Agreement shall lie in a court of appropriate jurisdiction in
DuPage County, Illinois. Notwithstanding the foregoing, if the office to which
Executive is assigned is more than 300 miles from DuPage County, Illinois, then
the venue of any litigation arising out of Executive’s employment with Univar or
interpreting or enforcing this Agreement shall lie in the court of appropriate
jurisdiction located in closest proximity to the office to which Executive is
assigned.


10.    Disclosure. Executive agrees fully and completely to reveal the terms of
the terms of Sections 4, 5, 6 or 7 of this Agreement to any prospective employer
of Executive before entering into any contractually binding agreement to perform
services and authorizes Univar and its Affiliates, at their election, to make
such disclosure. Immediately after agreeing to provide services to any person
during the period of twelve (12) months following Executive’s termination of
employment, Executive will notify Univar of the identity of that person.


11.    Representation of Executive. Executive represents and warrants to Univar
that Executive is free to enter into this Agreement and has no commitment,
arrangement or understanding to or with any party that restrains or is in
conflict with Executive’s performance of the covenants, services and duties
provided for in this Agreement. In the course of Executive’s employment with
Univar, Executive shall not violate any obligation that Executive may owe any
third party, including former employers.


12.    Fees. In any litigation relating to the interpretation or enforcement of
this Agreement, the prevailing party will be entitled to recoup the costs and
attorneys’ fees it incurs.


13.    Assignability. During Executive’s employment, this Agreement may not be
assigned by either party without the written consent of the other; provided,
however, that Univar may assign its rights and obligations under this Agreement
without Executive’s consent to any of its Affiliates or to a successor by sale,
merger or liquidation, if such successor carries on the business substantially
in the form in which it is being conducted at the time of the sale, merger or
liquidation. Executive’s transfer of employment to a


-8-



--------------------------------------------------------------------------------





successor shall not, by itself, be deemed a termination of employment under
Section 3 of this Agreement. This Agreement is binding upon Executive,
Executive’s heirs, personal representatives and permitted assigns and on Univar,
its successors and assigns.


14.    Notices. Any notice required or permitted to be given by this Agreement
must be in writing and delivered by e-mail, hand, or registered or certified
mail, at a valid address (including e-mail address) of Executive on file with
Univar, or in the case of Univar at the address of its principal executive
offices (attention: Chief Executive Officer), or such other address as may be
provided to each party by the other.


15.    Severability. If any provision of this Agreement or compliance by any of
the parties with any provision of this Agreement violates any applicable law, or
is or becomes unenforceable or void, then such provision shall be deemed
modified only to the extent necessary so that it no longer violates such law and
becomes unenforceable. As modified in accordance with the previous sentence, if
necessary, each provision of this Agreement will be enforced to the fullest
extent permitted by law. If it is impossible to modify a provision that violates
any applicable law, or is or becomes unenforceable or void, that provision shall
be deemed severable from the remaining provisions of this Agreement, which
provisions will remain binding on the parties.


16.    Waivers. No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy under this Agreement will constitute a waiver
of that right or remedy. No single or partial waiver of a breach of any
provision of this Agreement waives any subsequent breach. A single or partial
exercise of any right or remedy under this Agreement will not preclude any other
or further exercise of that right or remedy or the exercise of any other right
or remedy granted by this Agreement or by applicable law.


17.    Governing Law. The validity, construction and performance of this
Agreement shall be governed by the laws of the State of Illinois without regard
to its conflicts of law provisions. Notwithstanding the foregoing, if a Court of
competent jurisdiction determines that the laws of the State of Illinois, as
applied to the validity, construction and performance of this Agreement, violate
the public policy of the state, province or country (if outside of the United
States) where Executive is employed, then the laws of that state, province or
country shall apply to this Agreement, but only as those areas of this Agreement
where the laws of the State of Illinois are found to be in violation of that
state’s, province’s or country’s public policy.


18.    Survival. Notwithstanding anything to the contrary in this Agreement, the
obligations of this Agreement shall survive a termination of this Agreement or
the termination of Executive’s employment with Univar, except for obligations
under Sections 1, 2 and 3.


19.    Entire Agreement. This Agreement contains the entire agreement of
Executive and Univar with respect to the subject matter of cash severance
payable to Executive in connection with termination of employment, and
supersedes all prior agreements and understandings with respect to such subject
matter. This Agreement is not intended to have any impact on any employee
benefit plans that may provide for benefits following termination of employment,
nor is in intended to have any impact on equity-based compensation plans, grants
or arrangements that may include provisions regarding what is forfeited and/or
what is payable or continues in effect, as the case may be, following
Executive’s termination of employment. There are no other representations or
agreements related to the terms and conditions of Executive’s employment with
Univar. This Agreement may be changed only by an agreement in writing signed by
the party against whom enforcement of any waiver or modification is sought. In
order to be binding on Univar, a waiver or modification must be signed by the
Executive Chair, Board Chair or Compensation Committee Chair of Univar’s Board
of Directors.


20.    Executive’s Recognition of Agreement. Executive is entitled to have this
Agreement reviewed by an attorney of Executive’s selection, at Executive’s
expense, prior to signing; Executive has either done so or elected to forgo that
right. Executive has read and understood this Agreement and agrees that its
terms are necessary for the reasonable and proper protection of the business of
Univar and its Affiliates.




-9-



--------------------------------------------------------------------------------





21.    Delayed Payment under certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, to the extent required to avoid an excise tax
under Code Section 409A, the payment of any compensation pursuant to Sections
3.2 3.3 or 3.4, shall be delayed for a period of six (6) months after
Executive’s separation from service if Executive is a “specified employee” as
defined in Code Section 409A(a)(2)(B)(i). In such a circumstance, the payments
that would otherwise have been made during such six (6) month period will be
paid on the first day of the seventh month following Executive's separation from
service.


22.    Taxes. Univar makes no representations or warranties regarding the tax
treatment of any payments or benefits provided under this Agreement. Executive
is strongly urged to consult with his or her own personal tax or financial
advisor regarding the impact of this Agreement on Executive in light of
Executive’s personal tax and financial situation. In addition, any payments due
under this Agreement shall be subject to all required withholdings for federal,
state and local income and/or wage taxes, for Social Security and Medicare
taxes, and any other taxes for which holding is required under applicable law.


Executive and Univar have signed and delivered this Agreement as of the date
first above written.
    


UNIVAR INC.
 
 
EXECUTIVE
 
 
 
 
By
 
 
 
 
Stephen D. Newlin
 
(Signature)
 
Executive Chairman
 
[Executive Name]
 
 
 
 
 
 
 
(Date)

    


-10-



--------------------------------------------------------------------------------





EXHIBIT A (Illinois)


RELEASE


This Release (“Release”) is entered into by __________ (“Executive”) with
respect to the termination of the employment relationship between Executive and
Univar Inc. (the “Company”).


1.    Executive’s last day of employment with the Company was ____________
(“Termination Date”). Executive shall not seek future employment or any right to
future employment with the Company, its parent or any of its affiliates.


2.    Executive has been provided all compensation and benefits earned Executive
by virtue of employment with the Company, except to the extent that Executive
may still be owed salary earned during the last pay period prior to the
Termination Date and accrued unused vacation and excluding the amount payable to
Executive under the Severance and Change in Control Agreement between Executive
and the Company (“CIC Agreement”).


3.    As consideration for the obligations undertaken by the Company pursuant to
the CIC Agreement, Executive hereby releases the Company and its affiliates, and
their respective officers, directors, and employees, from any and all claims,
causes of action, and liability for damages of whatever kind, known or unknown,
arising from or relating to Executive’s employment and separation from
employment (“Released Claims”). Released Claims include claims (including claims
to attorneys’ fees), damages, causes of action, and disputes of any kind
whatsoever, including without limitation all claims for wages, employee
benefits, and damages arising out of any: contracts, express or implied
(including the CIC Agreement); tort; discrimination; wrongful termination; any
federal, state, local, or other governmental statute or ordinance, including,
without limitation Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act, as amended (“ADEA”), Fair Labor Standards
Act, the Illinois Human Rights Act, the Illinois Minimum Wage Law, the Illinois
Wage Payment and Collection Act, and the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”); and any other legal limitation on the employment
relationship. Notwithstanding the foregoing, “Released Claims” do not include
claims for breach or enforcement of this Release, claims that arise after the
execution of this Release, claims to vested benefits under ERISA, workers’
compensation claims, or any other claims that may not be released under this
Release in accordance with applicable law.


4.    Executive represents and warrants that Executive has not filed any
litigation based on any Released Claims. Executive covenants and promises never
to file, press, or join in any lawsuit based on any Released Claim and agrees
that any such claim, if filed by Executive, shall be dismissed, except that this
covenant and promise does not apply to any claim of Executive challenging the
validity of this Release in connection with claims arising under the ADEA.
Executive represents and warrants that Executive is the sole owner of any and
all Released Claims that Executive may have; and that Executive has not assigned
or otherwise transferred Executive’s right or interest in any Released Claim.


5.    Executive represents and warrants that Executive has turned over to the
Company all property of the Company, including without limitation all files,
memoranda, keys, manuals, equipment, data, records, and other documents,
including electronically recorded documents and data that Executive received
from the Company or its employees or that Executive generated in the course of
employment with the Company.


6.    Executive specifically agrees as follows:


a.    Executive has carefully read this Release and understands it;


b.    Executive is knowingly and voluntarily entering into this Release;




-11-



--------------------------------------------------------------------------------





c.    Executive acknowledges that the Company is providing benefits in the form
of payments and compensation, to which Executive would not otherwise be entitled
in the absence of Executive’s entry into this Release, as consideration for
Executive’s entering into this Release;


d.     Executive understands that this Release is waiving any potential claims
under the ADEA and other discrimination statutes, except as provided in this
Release;
    
e.    Executive is hereby advised by this Release to consult with an attorney
prior to executing this Release and has done so or has knowingly and voluntarily
waived the right to do so;


f.    Executive understands he has a period of twenty-one (21) days from the
date a copy of this Release is provided to Executive in which to consider and
sign the Release (during which the offer will remain open), and that Executive
has an additional seven (7) days after signing this Release within which to
revoke acceptance of the Release;


g.    If during the twenty-one (21) day waiting period Executive should elect
not to sign this Release, or during the seven (7) day revocation period
Executive should revoke acceptance of the Release, then this Release shall be
void. The effective date of this Release shall be the eighth day after Executive
signs and delivers this Release, provided he has not revoked acceptance; and


h.    Executive may accept this Release before the expiration of the twenty-one
(21) days, in which case Executive shall waive the remainder of the 21-day
waiting period.


7.    Executive hereby acknowledges his obligation to comply with the
obligations that survive termination of the CIC Agreement, including without
limitation those obligations with respect to confidentiality, inventions and
nonsolicitation.


8.    Section 3 of this Release is integral to its purpose and may not be
severed from this Release. In the event that any other provision of this Release
shall be found to be unlawful or unenforceable, such provision shall be deemed
narrowed to the extent required to make it lawful and enforceable. If such
modification is not possible, such provision shall be severed from the Release
and the remaining provisions shall remain fully valid and enforceable to the
maximum extent consistent with applicable law. To the extent any terms of this
Release are put into question, all provisions shall be interpreted in a manner
that would make them consistent with current law.


9.    This Release shall be interpreted pursuant to Illinois law without regard
to conflicts of law principles.






Executive:
 
 
 
(Signature)
 
 
 
(Print Name)
 
 
 
Dated: _________________________
 





-12-



--------------------------------------------------------------------------------





EXHIBIT A (Canada)
CONFIDENTIAL
FULL and FINAL RELEASE AND INDEMNITY
(“the Release”)


1.    FOR GOOD AND VALUABLE CONSIDERATION as set out in the severance and change
in control agreement between myself and UNIVAR INC., the receipt and sufficiency
of which is hereby irrevocably acknowledged, I, [EXECUTIVE], on behalf of
myself, my estate, family, heirs, executors, estate trustees, successors and
assigns (hereinafter collectively referred to as “the Releasor") hereby fully
and finally release and forever discharge UNIVAR INC. and UNIVAR CANADA, LTD.
(collectively “UNIVAR”), along with all respective parent, subsidiary,
affiliated and associated companies, and all of their respective past and
present officers, directors, shareholders, employees, lawyers and agents, and
along with all respective heirs, executors, successors and assigns, and all
insurers who provide or have provided coverage under the fringe benefit plans
offered from time to time to UNIVAR employees (hereinafter collectively referred
to as "the Releasee") jointly and severally from any and all actions, causes of
actions, contracts and covenants, whether express or implied, claims and demands
for damages of any nature and kind whatsoever, whether known or unknown, whether
at common law in equity or otherwise, including but not limited to any claim for
damages for any tort, discrimination, harassment, sexual harassment or hurt
feelings, termination or severance pay, pay in lieu of notice, Wallace damages,
general damages, punitive or exemplary damages, moral damages, aggravated
damages, damages for mental distress, overtime pay, vacation pay, pay equity,
equal pay for equal work, commissions, bonus or incentive payments, intrusion
upon seclusion, negligence, disability benefits, insurance benefits, stock
options, equity entitlements, expenses, and to any and all statutory
entitlements including any claim for reinstatement arising in connection with
any statutory complaint, indemnity, costs, interest, loss or injury of every
nature and kind whatsoever and howsoever arising which I may heretofore have
had, may now have or may hereinafter have, and without limiting the generality
of the foregoing, in any way relating to my employment and employment agreement
and the cessation of my employment (collectively, the “Released Claims”). The
Released Claims do not include any claim with respect to rights and obligations
under equity-based compensation plans, grants or arrangements that my include
provisions regarding what is forfeited and/or what is payable or continues in
effect, as the case may be, following termination of employment.


2.    AND FOR THE SAID CONSIDERATION, and without limiting the generality of the
foregoing, I further covenant, warrant and agree as follows:
(a)
"Statutory complaint" is deemed herein to include any other claim or complaint
whatsoever under any federal or provincial statute, including but not limited to
a claim or complaint under the British Columbia Human Rights Code, Employment
Standards Act, Occupational Health and Safety Regulation, Workers’ Compensation
Act, Labour Relations Code, Pension Benefits Standards Act, Personal Information
Protection Act, the Personal Information Protection and Electronic Documents Act
or any regulation made thereunder.

(b)
I have not commenced and undertake not to commence any litigation or any
statutory complaint and I will withdraw on a with prejudice basis all statutory
complaints already made or that I will make;

(c)
I hereby release and forever discharge the Releasee from any and all pending or
intended statutory complaints;

(d)
I have not been subjected to any harassment, sexual harassment, discrimination
or any other violation of applicable human rights law. I am aware of my rights
under the Human Rights Code,



-13-



--------------------------------------------------------------------------------





and I confirm that I will not be asserting further such rights or advancing a
human rights complaint or claim;
(e)
I will execute all documents whatsoever and to take all actions required to
effect the withdrawal or dismissal of all statutory complaints without any
liability on the part of the Releasee other than that contained herein;

(f)
I will indemnify and save harmless the Releasee from and against all statutory
complaints, and any damages, loss of income, penalties, costs, interest or any
other payments whatsoever arising therefrom;

(g)
The consideration herein is deemed to fully and finally satisfy any entitlement
that I might have to damages, penalties, lost compensation, loss of income,
damages for discrimination, harassment, sexual harassment or hurt feelings,
costs, interest or any other payments, and to include all relief whatsoever to
which I might have been entitled by virtue of any statutory complaint;

(h)
Alternatively, I hereby waive on a with prejudice basis, all statutory
complaints and any compensation payable in connection with a statutory
complaint;

(i)
This Release shall provide a complete bar to any statutory complaint, action or
other proceeding;

(j)
The consideration herein is deemed to be no admission of liability on the part
of the Releasee, and the Releasee denies any liability whatsoever;

(k)
I will not make any claim nor take any proceedings in connection with any of the
claims hereby released against any other person or Corporation who might claim
contribution or indemnity in any manner whatsoever from the Releasee, and will
hold harmless and indemnify the Releasee from any such claims for contribution
or indemnity;

(l)
I will keep all the terms of settlement strictly confidential except for
disclosure to my spouse or financial or legal adviser, or as otherwise required
by applicable law. In addition, I will ensure that no agent on my behalf
breaches confidentiality;

(m)
I hereby save harmless and indemnify the Releasee from any charges, taxes, legal
costs, interest and penalties incurred by the Release arising from or in any way
relating to the payment of the consideration referred to herein and deductions
at source. Without limiting the generality of the foregoing, I will save
harmless and indemnify the Releasee from and against all repayment obligations,
claims, charges, taxes, costs, interest, penalties and demands which may be made
by the Canada Revenue Agency or the Minister of National Revenue requiring the
Releasee to pay income tax, charges, taxes or penalties under the Income Tax Act
(Canada) in respect of income tax payable by me in excess of income tax withheld
from the consideration described herein; and in respect of any and all claims,
charges, taxes, costs, interest, penalties and demands which may be made
relating to any overpayment of employment insurance benefits or employment
insurance premiums under the applicable statutes and regulations with respect to
any amounts which may at any time be found to be payable by the Releasee in
respect of the Releasor.

(n)
The Releasor hereby agrees that the Releasor will not make any comments of a
negative or disparaging nature about the Releasee in any forum, whether oral or
written, including but not limited to Facebook, Twitter, LinkedIn and all other
social media, by email or by any other format.



-14-



--------------------------------------------------------------------------------







1.    I HEREBY confirm that I have been afforded an opportunity to fully
consider the terms hereof and to obtain independent legal advice with respect to
this Release. I confirm that I fully understand the contents hereof, that I am
competent to execute this Release, and that I am executing this Release freely,
voluntarily and without duress. My electronic signature on this Release is valid
as if original.


2.    This Release shall be interpreted pursuant to the law of British Columbia
without regard to conflicts or law principles.


IN WITNESS WHEREOF I have executed this Release in the presence of the named
witness.


SIGNED
 
)
 
 
in the presence of:
 
)
 
 
 
 
)
 
 
Witness Signature
 
)
 
[EXECUTIVE]
 
 
)
 
 
Witness - Name Printed
 
)
 
Date
 
 
)
 
 
Address
 
)
 
 
 
 
)
 
 
Date
 
)
 
 





-15-



--------------------------------------------------------------------------------







EXHIBIT A (UK)
UK SETTLEMENT AGREEMENT AND RELEASE
THIS AGREEMENT is made on ___________________________ (date) between:
1
[Univar Entity that is Employer of UK Executive] (the “Company”); and



2
________________________(name) of ____________________(address) (the
“Executive”).



IT IS AGREED THAT:
1.
DEFINITIONS

“Adviser” means ___________________________ (name) of _________________________
(law firm), who is a relevant independent adviser for the purposes of section
203 of the Employment Rights Act 1996;
“CIC Agreement” means the Severance and Change in Control agreement signed by
the Company and the Executive;
“Confidential Information” has the same meaning as set out in the CIC Agreement;
“Contract of Employment” means the terms and conditions on which the Executive
was employed by the Company and/or a Group Company, including the employment
agreement;
“Copies” means copies or records of any Confidential Information in whatever
form (including, without limitation, in written, oral, visual or electronic form
or on any magnetic or optical disk or memory and wherever located) including,
without limitation, extracts, analysis, studies, plans, compilations or any
other way of representing or recording and recalling information which contains,
reflects or is derived or generated from Confidential Information;
“Compensation Payment” has the meaning given to it by clause 3.1;
“Employment” means the Executive’s period of continuous employment with the
Company and/or any Group Company, including the Contract of Employment and the
CIC Agreement;


-16-



--------------------------------------------------------------------------------





“Group Company” means the Company and any group undertaking (as such term is
defined in section 1161(5) of the Companies Act 2006) of the Company in any
jurisdiction from time to time;
“Payment Date” means 60 days after the later of: (i) the Termination Date; and
(ii) receipt by the Company of a copy of this Agreement signed by the Executive
and a letter signed by the Adviser in the form of Schedule 2;
“Relevant Claims” means the claims which the Executive considers that they have
or may have against the Company and/or any Group Company and/or any current or
former employee or officer of the Company and/or any Group Company which are set
out in Part A of Schedule 1.
“Statutory Claims” means any claim against the Company and/or any Group Company
(and/or any current or former employee or officer of the Company and/or any
Group Company) set out in Part B of Schedule 1; and
“Termination Date” means ___________________________________ (date).
2.
TERMINATION OF EMPLOYMENT

2.1.
The Employment, the Contract of Employment and the CIC Agreement (except for
those terms stated either in the Contract of Employment, the CIC Agreement or in
this Agreement to continue beyond termination of the Contract of Employment,
including without limitation those in respect of confidentiality, inventions and
non-solicitation and non-competition) terminated on the Termination Date.

2.2.
Subject to the terms of this Agreement and to the extent not already paid, the
Company will:

2.2.1.
pay to the Executive basic salary accrued up to and including the Termination
Date which shall be paid on the usual payment date and will continue to provide
the Executive with their usual benefits up to the Termination Date; and

2.2.2.
pay to the Executive a payment in lieu of accrued but untaken holiday up to and
including the Termination Date which shall be paid on the Payment Date

subject to any necessary deductions for income tax, national insurance
contributions and as otherwise required by law.
2.3.
The Executive agrees and confirms that no other payments, sum or benefits
including, without limitation, any bonus, incentive or commission in respect of
any period are due to the Executive from the Company or any Group Company.



-17-



--------------------------------------------------------------------------------







3.
COMPENSATION PAYMENT

3.1.
In consideration of the Executive’s obligations under this Agreement including
those set out in clause 4 and warranties set out in clause 6, the Company
agrees, subject to all of the conditions in clause 5 below being fulfilled by
the Executive (or waived by the Company) and the warranties set out in clause 6
being true, to pay to the Executive the amounts provided for in the CIC
Agreement at the time or times provided for in the CIC Agreement, which payment
also services as compensation for termination of the Employment (the
“Compensation Payment”), less such deductions as the Company may be required to
make (including income tax, national insurance contributions and as otherwise
required by law in accordance with the Company’s usual payroll practices).

3.2.
In the event that the Executive owes any amount to the Company at the
Termination Date (including the outstanding balance of any season ticket loan)
or that the Executive receives an overpayment in the Executive’s final salary
payment, the Executive authorises the Company to deduct such overpayment from
the Compensation Payment or other sums due to the Executive, provided that the
Executive is notified of such deduction.

3.3.
The parties consider that the first £30,000 of the Compensation Payment shall
not be subject to tax although the Company gives no warranty in this respect.
The Executive agrees that they are responsible for and will keep the Company
indemnified in respect of the payment of all income tax and all employee’s
national insurance and social security contributions (in the United Kingdom or
elsewhere) in respect of any payments or benefits received by the Executive
during the course of or in connection with the Employment and the payments and
benefits provided under this Agreement (to the extent that tax and employee
national insurance contributions have not already been deducted by the Company
on behalf of the Executive from such sums) together with any reasonable costs,
fines and expenses, penalties and interest which the Company may incur in
respect of such payments.

4.
EMPLOYEE’S OBLIGATIONS AND SETTLEMENT

4.1.
The Executive accepts the payments and benefits in this Agreement in full and
final settlement of and agrees to waive:

4.1.1.
the Relevant Claims;

4.1.2.
any other Statutory Claims (each of which is waived by this clause); and



-18-



--------------------------------------------------------------------------------





4.1.3.
any other claim under common law, statute or any other source, including (but
not limited to) breach of contract,

howsoever arising (whether under the law of England and Wales or any other law
of any other jurisdiction) which the Executive has now or may have in the future
against the Company and/or any Group Company and/or against any of their current
or former employees or officers arising (directly or indirectly) out of or in
connection with the Employment and/or its termination and/or any offices and/or
the termination of any offices and/or any future refusal to reengage whether
such claims are known to the parties or not and whether they are or could be in
the contemplation of the parties at the date of this Agreement, but not
including any claim: (i) for compensation for personal injury which the
Executive is not (and ought not reasonably be) aware of (other than claims under
discrimination legislation); (ii) in respect of accrued pension rights under the
express rules of the Executive’s pension scheme other than pension loss arising
out of the termination of Employment or; (iii) to enforce the terms of this
Agreement.
4.2.
The Executive agrees:

4.2.1.
not to bring, pursue or continue to pursue any proceedings in relation to the
Relevant Claims, any other Statutory Claims or any other claim against the
Company, a Group Company or any of its or their current or former employees or
officers; and

4.2.2.
to withdraw any grievance and/or to withdraw and agree to the dismissal of any
proceedings the Executive has brought before an Employment Tribunal, the High
Court, County Court or other court of law in England and Wales.

4.3.
The Executive acknowledges that the conditions relating to settlement agreements
under section 147(3) of the Equality Act 2010, section 288(2B) of the Trade
Union and Labour Relations (Consolidation) Act 1992, section 203(3) of the
Employment Rights Act 1996, regulation 35(3) of the Working Time Regulations
1998, section 49(4) of the National Minimum Wage Act 1998, regulation 41(4) of
the Transnational Information and Consultation etc. Regulations 1999, regulation
9 of the Part-Time Workers (Prevention of Less Favourable Treatment) Regulations
2000, regulation 10 of the Fixed-Term Executives (Prevention of Less Favourable
Treatment) Regulations 2002, regulation 40(4) of the Information and
Consultation of Executives Regulations 2004, paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Companys and
Miscellaneous Amendment) Regulations 2006, regulation 62 of the Companies (Cross
Border Mergers) Regulations 2007 and section 58 of the Pensions Act 2008 have
been satisfied.



-19-



--------------------------------------------------------------------------------





5.
CONDITIONS

5.1.
The Compensation Payment is subject to, on or before the Termination Date the
Executive returning to the Company:

5.1.1.
all Confidential Information and Copies;

5.1.2.
all property belonging to or leased by any Group Company, including (but not
limited to) keys, mobile telephone, computers, mobile device, security passes,
identity badge and books; and

5.1.3.
all documents and copies (whether written, printed, electronic, recorded or
otherwise and wherever located) made, compiled or acquired by the Executive
during the Employment with the Company or relating to the business or affairs of
any Group Company or their business contacts including (but not limited to)
client/customer lists, correspondence and documents (including copies),

which the Executive has in their possession or which is under the Executive’s
control;
6.
EMPLOYEE’S WARRANTIES

6.1.
The Executive acknowledges that the Company enters into this Agreement in
reliance on the warranties set out in this clause 6.

6.2.
Before signing the Agreement, the Executive has:

6.2.1.
discussed the Employment and its termination with the Adviser and has given the
Adviser all relevant information to allow the Adviser to advise on the
Executive’s rights and potential claims against the Company, a Group Company or
any of its or their current or former employees or officers, in particular in
relation to Statutory Claims; and

6.2.2.
received advice from the Adviser as to the terms and effect of this Agreement
and, in particular, its effect on the Executive’s ability to pursue their rights
before an Employment Tribunal and the Executive shall procure that the Adviser
supplies to the Company a certificate in the form attached at Schedule 2 of this
Agreement.

6.3.
The Executive has not issued any proceedings against the Company, any Group
Company or any of its or their current or former employees or officers.



-20-



--------------------------------------------------------------------------------





6.4.
The only claims the Executive has or may have against the Company or any Group
Company or any of its or their current or former employees or officers (whether
at the time of entering into this Agreement or in the future) in relation to the
Employment or its termination are the Relevant Claims.

6.5.
The Executive is not aware of any facts or circumstances that may give rise to
any claim against the Company or any Group Company or any of its or their
current or former employees or officers other than the Relevant Claims.

6.6.
The Executive has complied in all material respects with all their obligations
under the Contract of Employment and the CIC Agreement, including in relation to
confidentiality.

6.7.
The Executive is not aware of any matter which is not known to the Company which
if known would entitle the Company to terminate the Executive’s employment
without notice and without compensation.

6.8.
There are no circumstances that are known to the Executive or which should
reasonably be known to the Executive which might give rise to a claim against
the Company or any Group Company for personal injury or in relation to accrued
pension rights.

6.9.
The Adviser is a solicitor of the Senior Courts of England and Wales who holds a
current practising certificate and that the Adviser is covered by a Law Society
compliant professional indemnity policy.

7.
GENERAL

7.1.
In this Agreement, unless the context otherwise requires:

7.1.1.
words in the singular shall include the plural and in the plural shall include
the singular;

7.1.2.
any phrase introduced by the terms "including", "include", "in particular" or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms;

7.1.3.
the headings in this Agreement are inserted for convenience only and shall not
affect its construction;

7.1.4.
a reference to a statute or statutory provision shall include a reference to any
subordinate legislation made under the relevant statute or statutory provision
and is a reference to that statute, provision or subordinate legislation as from
time to time amended, consolidated, modified, re-enacted or replaced;



-21-



--------------------------------------------------------------------------------





7.1.5.
the Schedules shall form part of this Agreement, shall have effect as if set out
in full in the body of this Agreement and any reference to this Agreement
includes the Schedules; and

7.1.6.
a reference to any regulator or other body includes a reference to any
successor.

7.2.
This Agreement is made without any admission of liability by the Company or any
Group Company.

7.3.
This Agreement, although it may be marked “without prejudice and subject to
contract” shall become binding upon the parties once it has been signed by the
Executive and on behalf of the Company and upon completion of the Adviser’s
certificate.

7.4.
This Agreement and any document referred to in it constitutes the entire
agreement between the parties and supersedes and extinguishes all previous
discussions, correspondence, negotiations, drafts, agreements, promises,
assurances, warranties, representations and understandings between them, whether
written or oral, relating to its subject matter other than the Executive’s
ongoing obligations under the Contract of Employment or the CIC Agreement.

7.5.
The Executive agrees that in entering into this Agreement the Executive does not
rely on and shall have no remedies in respect of, any statement, representation,
assurance or warranty (whether made innocently or negligently) that is not
expressly set out in this Agreement. The Executive waives any claim for innocent
or negligent misrepresentation or negligent misstatement including in respect of
any statement set out in this Agreement. Nothing in this Agreement shall,
however, operate to limit or exclude any liability for fraud.

7.6.
No variation of this Agreement shall be effective unless it is in writing and
signed by the parties (or their authorised representatives).

7.7.
This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same agreement.

7.8.
The terms of this Agreement shall prevail over the terms of the Contract of
Employment or the CIC Agreement where such terms in the Contract of Employment
or the CIC Agreement conflict with this Agreement in any way.

7.9.
If any provision of this Agreement shall be found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable, such invalidity
or unenforceability shall not affect the other provisions of this Agreement
which shall remain in full force and effect.



-22-



--------------------------------------------------------------------------------





7.10.
The Contracts (Rights of Third Parties) Act 1999 shall only apply to this
Agreement in relation to any Group Company. No person other than the parties to
this Agreement and any Group Company shall have any rights under it and it will
not be enforceable by any person other than those parties.

7.11.
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of
England.

7.12.
Each party irrevocably agrees that the courts of England shall have exclusive
jurisdiction to settle any dispute or claim arising out of or in connection with
this Agreement or its subject matter or formation (including non-contractual
disputes or claims).

Signed
…………………………………..


Dated


…………………………………..


For and on behalf of the Company





Signed
…………………………………..


Dated


…………………………………..


By the Executive



-23-



--------------------------------------------------------------------------------







Schedule 1 to Exhibit A (UK)
Part A: Relevant Claims


(i)
[Executive’s Advisor to insert any claims or leave blank if none].



Part B: Statutory Claims
(ii)
for unfair dismissal, under section 111 of the Employment Rights Act 1996;

(iii)
in relation to the right to a written statement of reasons for dismissal, under
section 93 of the Employment Rights Act 1996;

(iv)
for a statutory redundancy payment, under section 163 of the Employment Rights
Act 1996;

(v)
in relation to an unauthorised deduction from wages or unauthorised payment,
under section 23 of the Employment Rights Act 1996;

(vi)
for unlawful detriment, under section 48 of the Employment Rights Act 1996 or
section 56 of the Pensions Act 2008;

(vii)
in relation to written employment particulars and itemised pay statements, under
section 11 of the Employment Rights Act 1996;

(viii)
in relation to guarantee payments, under section 34 of the Employment Rights Act
1996;

(ix)
in relation to suspension from work, under section 70 of the Employment Rights
Act 1996;

(x)
in relation to parental rights and flexible working, under sections 80 and 80H
of the Employment Rights Act 1996;

(xi)
in relation to time off work, under sections 51, 54, 57, 57B, 60, 63 and 63C of
the Employment Rights Act 1996;

(xii)
in relation to working time or holiday pay, under regulation 30 of the Working
Time Regulations 1998;

(xiii)
in relation to the national minimum wage, under sections 11, 18, 19D and 24 of
the National Minimum Wage Act 1998;

(xiv)
for equality of terms under sections 120 and 127 of the Equality Act 2010;

(xv)
for pregnancy or maternity discrimination, direct or indirect discrimination,
harassment or victimisation related to sex, marital or civil partnership status,
pregnancy or maternity or gender reassignment under section 120 of the Equality
Act 2010;

(xvi)
for direct or indirect discrimination, harassment or victimisation related to
race under section 120 of the Equality Act 2010;

(xvii)
for direct or indirect discrimination, harassment or victimisation related to
disability, discrimination arising from disability, or failure to make
adjustments under section 120 of the Equality Act 2010;

(xviii)
for breach of obligations under the Protection of Harassment Act 1997;

(xix)
for less favourable treatment on the grounds of part-time status, under
regulation 8 of the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000;

(xx)
for less favourable treatment on the grounds of fixed-term status, under
regulation 7 of the Fixed-Term Executives (Prevention of Less Favourable
Treatment) Regulations 2002;



-24-



--------------------------------------------------------------------------------





(xxi)
for direct or indirect discrimination, harassment or victimisation related to
religion or belief under section 120 of the Equality Act 2010;

(xxii)
for direct or indirect discrimination, harassment or victimisation related to
sexual orientation, under section 120 of the Equality Act 2010;

(xxiii)
for direct or indirect discrimination, harassment or victimisation related to
age, under section 120 of the Equality Act 2010;

(xxiv)
in relation to the duty to consider working beyond retirement, under paragraphs
11 and 12 of Schedule 6 to the Employment Equality (Age) Regulations 2006;

(xxv)
under regulations 27 and 32 of the Transnational Information and Consultation
etc. Regulations 1999;

(xxvi)
under regulations 29 and 33 of the Information and Consultation of Executives
Regulations 2004;

(xxvii)
under regulations 45 and 51 of the Companies (Cross-Border Mergers) Regulations
2007;

(xxviii)
under paragraphs 4 and 8 of the Schedule to the Occupational and Personal
Pension Schemes (Consultation by Companys and Miscellaneous Amendment)
Regulations 2006;

(xxix)
under sections 68A, 87, 137, 145A, 145B, 146, 168, 168A, 169, 170, 174 and 192
of the Trade Union and Labour Relations (Consolidation) Act 1992;

(xxx)
in relation to the obligations to elect appropriate representatives or any
entitlement to compensation, under the Transfer of Undertakings (Protection of
Employment) Regulations 2006;

(xxxi)
for failure to comply with obligations under the Human Rights Act 1998;

(xxxii)
for failure to comply with obligations under the Data Protection Act 1998, the
Data Protection Act 2018 or the General Data Protection Regulation (EU)
2016/679;

(xxxiii)
in relation to the right to be accompanied under section 11 of the Employment
Relations Act 1999;

(xxxiv)
in relation to refusal of employment, refusal of employment agency services and
detriment under regulations 5, 6 and 9 of the Employment Relations Act 1999
(Blacklists) Regulations 2010;

(xxxv)
in relation to the right to request time off for study or training under section
63I of the Employment Rights Act 1996;

(xxxvi)
in relation to the right to equal treatment, access to collective facilities and
amenities, access to employment vacancies and the right not to be subjected to a
detriment under regulations 5, 12, 13 and 17(2) of the Agency Workers
Regulations 2010; and

(xxxvii)
arising as a consequence of the United Kingdom's membership of the European
Union.





-25-



--------------------------------------------------------------------------------







Schedule 2 to Exhibit A (UK)
Confirmation of Legal Advice


To be completed on the Adviser’s headed notepaper


I _____________________________ (name) of ___________________________________
(name of law firm) confirm that:


1.
I am a relevant independent adviser for the purposes of the legislation referred
to in clause 4.3 of the Settlement Agreement between Univar Inc. and
____________________ (name) (the “Executive”).



2.
I have advised the Executive on the terms and effect of the Settlement Agreement
and, in particular, its effect on the Executive’s right to bring a claim in an
Employment Tribunal.



3.
I gave the advice to the Executive as a relevant independent adviser within the
meaning of the acts and regulations referred to in clause 4.3 of the Settlement
Agreement.



4.
At the time the advice was given, there was in force (and there remains in
force) a policy of insurance or there was an indemnity provided for members of a
professional body covering any claim that might be brought by the Executive in
respect of such advice.





Name


…………………………………………………………




Signature




…………………………………………………………




Date




…………………………………………………………







-26-



--------------------------------------------------------------------------------







EXHIBIT B (Illinois)


During Executive’s employment with Univar, and for a period expiring eighteen
(18) months after the termination of Executive’s employment, regardless of the
reason, if any, for such termination, Executive shall not, in the Restricted
Geographic Area (defined below), directly or indirectly:


1.    solicit or entice away or in any other manner persuade or attempt to
persuade any officer, employee, consultant or agent of Univar or any of its
Affiliates to alter or discontinue his or her relationship with Univar or its
Affiliates. This shall not bar any employee of Univar or its Affiliates from
applying for or accepting employment with any person or entity;


2.    solicit from any person or entity that was a customer of Univar or any of
its Affiliates during the last two (2) years of Executive’s employment with
Univar, any business of a type or nature similar to the business that Univar or
any of its Affiliates offered to such customer, if the customer was a person or
entity to which the Executive and/or one or more employees or business units
supervised, managed or directed by Executive sold products or services on behalf
of Univar or its Affiliates during the eighteen (18) month period immediately
preceding the last date of Executive’s employment with Univar;


3.    solicit, divert, or in any other manner persuade or attempt to persuade
any supplier of Univar or any of its Affiliates to discontinue its relationship
with Univar or its Affiliates;


4.    solicit, divert, take away or attempt to solicit, divert or take away any
customers of Univar or its Affiliates, if the customer was a person or entity to
which the Executive and/or one or more employees or business units supervised,
managed or directed by Executive sold products or services on behalf of Univar
or its Affiliates during the eighteen (18) month period immediately preceding
the last date of Executive’s employment with Univar; or


5.    engage in or participate in any of the following businesses, directly or
indirectly, whether as an employer, officer, director, owner, stockholder,
employee, partner, joint venturer or consultant, where Executive’s duties shall
involve any level of strategic input: chemical or ingredients distribution,
waste remediation, tolling or logistics. This provision shall not bar Executive
from performing clerical, menial or manual labor for any such business.


For purposes of this Exhibit B, the “Restricted Geographic Area” shall mean the
geographic area in which Executive performed any services, or others supervised
by Executive performed services, on behalf of Univar or its Affiliates during
the twenty four (24) month period immediately preceding the termination of
Executive’s employment with Univar, regardless of the reason for such
termination, and the parties agree and acknowledge that the Restricted
Geographic Area shall include the United States, Western Europe, Canada, Mexico
and Brazil, as Univar and its Affiliates do business in all of these locations.


So long as Executive does not otherwise violate any of the provisions of this
Exhibit B set forth above, nothing in this Exhibit B limits Executive’s ability
to:


1.    hire an employee of Univar or any of its Affiliates in circumstances under
which such employee first contacts Executive regarding employment; or


2.     own not more than 5% of the equity of a publicly traded entity.


The parties agree that the provisions of this Exhibit B do not impose an undue
hardship on Executive and are not injurious to the public, and that Executive
will be able to find meaningful employment without violating any of the
provisions set forth in this Exhibit B. These provisions are necessary to
protect the business of Univar and its Affiliates. Because the nature of
Executive’s responsibilities with Univar under this Agreement provide Executive
with access to Confidential Information and Trade Secrets that are valuable


-27-



--------------------------------------------------------------------------------





and confidential to Univar and its Affiliates, Univar would not employ Executive
if Executive did not agree to the provisions of this Exhibit B. The provisions
of this Exhibit B contain reasonable restrictions of scope and duration and
Executive received adequate consideration to agree to them. If a court or other
tribunal determines that any provision of this Section 7 is unreasonably broad
or extensive, Executive agrees that such court should narrow that provision only
to the extent necessary to make it reasonable and enforceable as narrowed.


This Exhibit B supplements and does not replace any other obligations the
Executive may have with regard to the subject matter herein.




-28-

